                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JO LAIR, as Special Administrator for
 the Estate of JON L. LAIR,

          Plaintiff,
                                                Case No. 3:18-CV-1017-NJR
 v.

 SANTIAGO REYES and
 COMBINED TRANSPORT, INC.,

          Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a motion to dismiss filed by Defendants Combine

Transport, Inc. and Santiago Reyes pursuant to Federal Rule of Civil Procedure 12(b)(1)

(Doc. 58). For the reasons set forth below, the motion is denied.

                         BACKGROUND & PROCEDURAL HISTORY

       The following facts are drawn from the First Amended Complaint filed by Plaintiff

Jo Lair (Doc. 56) and are accepted as true for purposes of the motion to dismiss. On

December 2, 2016, Jon Lair (“decedent”) was killed in a two-vehicle accident involving a

vehicle driven by Santiago Reyes on Eastbound Highway 64 near Mile Post 52 in

Hoyleton Township, Illinois (Doc. 56, p. 1-2). At the time of the alleged accident, Santiago

Reyes was operating a 2015 Freightliner Cascadia in the course and scope of his

employment with Combined Transport, Inc. (“Combined”), an Oregon Corporation (Id.).

       The decedent was survived by an alleged wife, Doan Thi Xieu, two children, and




                                        Page 1 of 6
his parents (Doc. 59, p. 4-5). The two children were adopted by David Killy, their mother’s

husband, prior to the decedent’s death (Doc. 64-3, p. 1). At the time the wrongful death

claim was filed, the decedent’s parents were unaware of the decedent’s alleged marriage

to Doan Thi Xieu, a Vietnamese woman (Doc. 64, p. 7). Lair, decedent’s mother, initiated

this wrongful death claim under the Wrongful Death Act on behalf of the decedent

(Doc. 56). Prior to filing the complaint, on December 13, 2017, the Madison County Circuit

Court appointed Lair special administrator of decedent’s estate (Doc. 64-2, p. 2).

Additionally, Lair was issued Letters of Office by the Jefferson County Circuit Court on

June 17, 2019 (Doc. 64-5).

       Defendants have filed a motion to dismiss for lack of subject matter jurisdiction

based on Lair’s alleged lack of standing (Doc. 58, p. 1). FED. R. CIV. P. 12(b)(1). Defendants

argue Lair is not a person entitled to a recovery under the Wrongful Death Act, thus the

appointment for special administrator is void (Doc. 59, p. 1-2). In addition, Defendants

contend they have not received any evidence that Lair has been issued testamentary

letters (Doc. 59, p. 3). This Court finds Lair’s appointment for special administrator valid,

and thus Lair may continue with the claims.

                                     LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 12(b)(1), a defendant may move for

dismissal of a claim for lack of subject matter jurisdiction. A federal court’s jurisdiction is

limited to “Cases” and “Controversies,” and no case or controversy exists if the plaintiff

lacks standing. U.S. CONST. art. III, § 2; Johnson v. U.S. Office of Pers. Mgmt., 783 F.3d 655,

660 (7th Cir. 2015). The standing inquiry, importantly, is undertaken at “the outset of the


                                         Page 2 of 6
litigation,” when suit first is filed. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 180 (2000). It is at that point that a plaintiff must satisfy the three-part

standard, alleging a concrete, particularized injury, fairly traceable to the challenged

conduct, and likely to be redressed by a favorable judicial decision. See Lujan v. Defs. Of

Wildlife, 504 U.S. 555, 560-61 (1992). If a party does not have standing, then there is no

federal jurisdiction, and “the only function remaining to the court is that of announcing

the fact and dismissing the cause.” Ex parte McCardle, 74 U.S. 506, 514 (1868).

       Whether a defendant argues that a complaint fails to (1) properly state a claim, or

(2) properly plead the elements of standing, courts apply the same analysis. See Silha v.

ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015). Taken together, the factual allegations

contained within a complaint must “raise a right to relief above the speculative level, on

the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-55 (2007) (internal citations omitted); see also

Warth v. Seldin, 422 U.S. 490, 501 (1975) (“[T]rial and reviewing courts must accept as true

all material allegations of the complaint, and must construe the complaint in favor of the

complaining party.”). Complaints that contain only “naked assertion[s] devoid a further

factual enhancement” will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks omitted).

                                         DISCUSSION

       Defendants argue that Lair's purported order signed by a judge of the Circuit

Court of Madison County, Illinois, contains no certification by that court indicating it was

filed in any pending action as a part of any case or controversy (Doc. 58). Defendants


                                          Page 3 of 6
further argue that this Court must strike Lair’s order appointing her as special

administrator as void (Id.). Defendants contend that Lair lacked standing to move the

Madison County Circuit Court to be appointed as special administrator of an estate of

which she is not a beneficiary, so the appointment should be void even if the order was

entered upon the hearing of a motion filed in an actual case or controversy (Id.).

       In response, Lair explains that the order appointing her as special administrator of

her son’s estate was inadvertently not electronically filed in Madison County after it was

signed by the judge (Doc. 64). Defendants make no serious argument in reply to that

assertion (Doc. 71), so the Court focuses on Defendants’ main contention: whether Lair’s

appointment as special administrator is void.

       Under the Illinois Wrongful Death Act, the court may appoint a special

administrator upon the motion of any person who would be entitled to a recovery under

the Act for the purpose of prosecuting or defending a wrongful death action. 740 ILL.

COMP. STAT. § 180/2.1. Only the surviving spouse of or the next of kin of the decedent

may recover under the Act. Id. Thus, only a surviving spouse or next of kin may move an

Illinois court to appoint a special administrator of a decedent’s estate. That is, Lair could

only have moved for the appointment of a special administrator if she were the

decedent’s surviving spouse or next of kin.

       Under Illinois law, however, “the regularity of an administrator’s appointment

may not be attacked in a collateral proceeding.” Daniels v. USS Agri-Chemicals, a Div. of

U.S. Diversified Grp., 965 F.2d 376, 382 (7th Cir. 1992). Therefore, unless Lair’s

appointment was void ab initio, she was, in fact, the special administrator of the estate at


                                        Page 4 of 6
the time the lawsuit was filed. See id. “A court’s order is void if it was obtained by fraud

or if the court had no jurisdiction to enter it.” Id.

          In support of its argument that the appointment should be found void,1

Defendants rely on Gaston v. Hypolite, No. 10-CV-03244, 2010 U.S. Dist. LEXIS 111094, at

*7 (N.D. Ill. Oct. 18, 2010). In that case, Plaintiff Gary Gaston filed a petition in the Cook

County Circuit Court to appoint himself as a special administrator of Noel Gaston’s estate

after she died in a car accident. Id. at *2. Unbeknownst to the circuit court when it

appointed Gaston as special administrator of Noel's estate, Gaston and Noel were not

actually married at the time of her death. Id. at *3. The circuit court had entered a

judgment for dissolution of the marriage between Gary and Noel over three years earlier.

Id. The court in Gaston determined the appointment was void because the circuit court

appointed Gaston on the basis of a misrepresentation in his petition. Id. at *7.

          Here, while it is true that Lair’s petition--possibly incorrectly—listed her as the

decedent’s next of kin, the Court does not find that the state court’s order was procured

by fraud. Lair testified that she was unaware of her son’s marriage to Doan Thi Xieu, and

that her son’s two children, now adults, had been legally adopted by their mother’s

husband, resulting in the termination of his parental rights and child support obligations.

Lair further testified that her son provided her and her husband with financial support

at the time of his death. Because Lair was operating under the belief that she was the next

of kin when she filed the petition, the Court finds that it was not procured by fraud and




1   Defendants make no argument that the state court lacked jurisdiction to enter its order.


                                                 Page 5 of 6
her appointment as special administrator is valid.

                                         CONCLUSION

      Because the order appointing Lair as special administrator is not void, Defendants’

Motion to Dismiss (Doc. 58) is DENIED.

      IT IS SO ORDERED.

      DATED: March 10, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                       Page 6 of 6
